Citation Nr: 1607029	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-29 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for a prostate disability.

3.  Entitlement to service connection for hypertension


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to November 1980.  The Veteran had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the VA RO that denied the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, further development of the evidence of record is required before the Board may render a decision.

The Board remanded the Veteran's claims in August 2013.  The Veteran submitted private medical records in May 2014, following the March 2014 issuance of a supplemental statement of the case.  These records contained information pertinent to the Veteran's claims, and they had not previously been submitted to VA.  In February 2016, the Veteran's representative requested that the Board remand the Veteran's claims in order to allow the AOJ to review these records in the first instance.  

Additionally, the Veteran has not been provided with examinations addressing his claimed disabilities, and the Board now finds that examination is warranted.  The evidence of record suggests that the Veteran has been diagnosed with each of the claimed disabilities, and he contends that such disabilities are related to his periods of ACDUTRA service.  With respect to an in-service incident, the Board notes that the AOJ has not clearly enumerated the Veteran's periods of ACDUTRA service pursuant to the Board's August 2014 remand.  Following this development, the Veteran should be afforded with examinations to address the relationship, if any, between his claimed conditions and the Veteran's ACDUTRA service.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all medical records of which VA has notice have been associated with the record.

2.  In order to obtain the most probative medical opinion possible pursuant to the next remand directive, clearly enumerate by month, day, and year the Veteran's dates of ACDUTRA service.

3.  Then, schedule the Veteran for VA examinations to determine the nature and etiology of his sarcoidosis, prostate disability, and hypertension.  After an examination of the Veteran, describing the nature of each of the Veteran's disabilities, and review of the Veteran's claims file, the examiner should opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that such disabilities either began during or were otherwise caused by the Veteran's active duty service or ACDUTRA service.  For the purpose of rendering these decisions, please assume that the Veteran is competent to describe experiencing symptoms in-service such as chest pain and difficulty urinating.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims, giving due consideration to the medical records that the Veteran submitted in May 2014.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


